DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 2/11/21 in which claims 1-19 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/21 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 9/27/2018. It is noted, however, that applicant has not filed a certified copy of the CA3,018,929 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to because:
Specification [11] describes “Fig. 2 is a side view of the airbag pad”; however, it is unclear how Fig. 2 is a side view when 112 front-surface of 114 back-surface are not only both viewable but indicated on the same “right side” of the Figure; how can 112/114 both be viewable and indicated on the same “right side” but have Fig. 2 be a side view?
It is unclear where synthetic-type second layer 118 is located in Fig. 2, especially relative to 112 front-surface
It is unclear where synthetic-type second layer 118 is located in Fig. 4, especially relative to 112 front-surface
It is unclear how “airbag pad” Claim 1 Line 1 is differently illustrated from “airbag pad” Claim 1 Line 5 in the claims”
It is unclear how “airbag pad” Claim 16 Line 1 is differently illustrated from “airbag” Claim 1 Line 5
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 2 “plastic-type material covering of said front-surface” is unclear whether it should be labeled as a separate structure in and of itself and relative to other elements
Claim 3 “synthetic-type covering on said back-surface” is unclear whether it should be labeled as a separate structure in and of itself and relative to other elements
Claim 4 “synthetic-type second layer on said front-surface” is unclear whether properly annotated in light of at least the other drawing objections surrounding related elements in Claims 2, 3, and 5
Claim 5 “fabric of said airbag pad” is unclear whether it should be labeled as a separate structure in and of itself and relative to other elements
Claim 10 “shin guard”, “elbow pad”, “wrist guard” are not labeled and therefore unclear whether illustrated
Claim 10 contour of “contour configured to match” is not illustrated, as no illustrations have been provided of the airbag pad contour matching other elements as claimed
Claim 11 “contour to match” is not illustrated, as no illustrations have been provided of the airbag pad contour matching other elements as claimed
Claim 12 “contour to match” is not illustrated, as no illustrations have been provided of the airbag pad contour matching other elements as claimed
Claim 16 Line 5 “airbag”
Claim 16 “contour to match” is not illustrated, as no illustrations have been provided of the airbag pad contour matching other elements as claimed
Claim 16 “plastic-type material covering of said front-surface”, “synthetic-type covering of said back-surface”, “synthetic-type second layer against aid front-surface”, “fabric of said airbag pad” are unclear whether these elements should be labeled as separate structures in and of themselves and relative to one another, and/or properly annotated relative to one another
Claim 16 “shin guard”, “elbow pad”, “wrist guard” are not labeled and therefore unclear whether illustrated
Claim 16 “contour to match” is not illustrated, as no illustrations have been provided of the airbag pad contour matching other elements as claimed
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following:
 Review is requested of the abstract as it should reflect the claimed invention; abstract currently still recites “sports clothing and equipment system” and “equipment assembly”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
[6] “airbag is reusable” needs review whether it should read “airbag pad”
[11] “Fig. 2 is a side view of one embodiment” should read “Fig. 2 is a side view of an embodiment” for consistency
[14] “Fig. 5 is…one embodiment” should read “Fig. 5 is…an embodiment” for consistency
[18] “airbag pad 100” should read “airbag pad 110”
[19] especially in light of the drawing objections, it is unclear the relationship between “fabric of the airbag pad 110” and “synthetic-type covering of the back-surface 114” and “plastic-type material covering of the front-surface 112”, and therefore also possibly “synthetic-type second layer 118 with the front-surface 112”, “front-surface 112,” and “back-surface 114”
[21] “airbag pad” Should read “airbag pad 110” for consistency
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 4 “synthetic-type second layer on said front-surface” is not in the specification; currently [19] reads “synthetic-type second layer 118 with the front-surface 112”
Claim 10 “airbag pad is constructed to be positioned adjacent” is not in the specification
Claim 11 “soft, flexible contour” is not in the specification
Claim 14 “said inner-volume air compression pocket is able to absorb in-coming shock and disperse force” is not in the specification; specification [20] indicates that it “high pressure air 136” performing such a function
Claim 16 “synthetic-type second layer against said front-surface” is not in the specification; currently [19] reads “synthetic-type second layer 118 with the front-surface 112”
Claim Objections
Claim(s) 2-4, 10, 13, 16, and 18 is/are objected to because of the following informalities: 
It is unclear whether the amendments made to Claims 3 and 4 should also have been made to Claim 2 as Claim 2 still reads “of said…surface”
It is unclear whether the amendments made to Claims 3 and 4 should also have been made to their corresponding limitations in Claim 16
Claim 10 Line 6 “and or” should read “and/or”
Claim 10 Lines 6-7 “said airbag bag” needs review whether it said read “said airbag pad”
Claim 10 Line 7 “as positioned” needs review as to whether it should say “is positioned”
Claim 13 Line 3 “envelope” should be “envelop”
Claim 16 Line 2 “consisting of” should have been underlined to indicate newly amended limitations and is interpreted as such
Claim 16 Lines 11, 16-18 “wherein said airbag pad contains inner-volume air compression pocket of said airbag pad suitable for use in injury prevention” may need review for redundancy
Claim 18 Line 3 ends in a semicolon whereas it should end in a semicolon or comma
The term “adjusting” and “removing” in Claim 19 Lines 3 and 4 is not immediately clear what structure is being adjusted or removed.  Especially in light of the antecedent basis issues with Claim 19, examiner may suggest specifying that it is the airbag pad being adjusted and removed
Appropriate correction is required.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is also important to note that applicant does not have support for this new limitation. In accordance with 37 CFR 1.530(e), each claim amendment must be accompanied by an explanation of the support in the disclosure of the patent for the amendment (i.e., support for the changes made in the claim(s), support for any insertions and deletions) (see MPEP § 2266.01). Nowhere in the specification or in the Figures is support found for the following limitations.  Specifically:
Claim 1 Line 1 and Line 5 indicating two separate airbag pads in the invention is considered new matter as the original disclosure only ever seemed to indicate a single airbag pad.  Pending further clarification, this limitation potentially introduces new matter.
Similarly, Claim 16 Lines 1, 2 and 5 “An airbag pad consisting of: an airbag”, specifically where airbag constitutes new matter.  The only incidents in the specification that recite “airbag” are [6] “The airbag is reusable through multiple activities and after impact” and [16] “Generally, the airbag pad…is characterized as clothing or equipment with integrated airbags to absorb external forces.”  However, such two disclosures do not specify the structural relationship between “airbag pad” and “airbag.” Furthermore, all other disclosures pertain to the “airbag pad” and not to the airbag.  For example, [18] discloses “airbag pad 110 having a front-surface 112; a back-surface 114”; however, Claim 16 currently discloses “airbag having: a front-surface; a back-surface”; recitations indicating these elements and all other elements are now attributed to the airbag instead of the airbag pad are considered new matter.  
Claim 3 “wherein said airbag pad comprises a synthetic-type covering on said back-surface” is considered new matter.  Especially as the original disclosure indicated “of” and in light of the drawing objections and 112(b) rejections as to the lack of clarity, and as the applicant has not further indicated whether different and/or new metes and bounds have been introduced, the amendment is considered new matter.
Similarly, Claim 4 “wherein said airbag pad comprises a synthetic-type second layer on said front-surface” is considered new matter.  Especially as 1) the original disclosure utilized the term “against” for which clarity was requested, the request seemingly answered as applicant amended to “opposite” per examiner’s interpretation 1/27/2020 which seemingly agreed with the examiner’s interpretation-- but then contradicted the interpretation at the same time with an amendment to the drawings; 2) in light of the current drawing objections and 112(b) rejections as to the lack of clarity; and 3) as the applicant has not further expounded upon the proper interpretation but yet again amended the language and has not further indicated whether different and/or new metes and bounds have been introduced, neither explaining whether issues are due to translation and/or typographical errors, the amendment is considered new matter.  
Claim 10 recites “airbag pad is constructed to be positioned adjacent to one of a helmet, a jockstrap, a shin guard, a knee pad, an elbow pad or a wrist guard” which is considered to be new matter.  Especially as the recitation is not in the specification and the original disclosure did not indicate any structure further defining the airbag pad relative to other the elements such as helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard, the recitation is considered new matter.
Claim 11 recites “soft, flexible contour” which is considered to be new matter, especially as the recitation is not in the specification.
Claim 14 recites “said inner-volume air compression pocket is able to absorb in-coming shock and disperse force” which is considered to be new matter.  Specification [20] only indicates that it “high pressure air 136” performing such a function.
Claim 15 recites “said inner-volume air compression pocket is able to disperse said force outwardly from a point of impact” which is considered new matter. Specification [20] only indicates that it “high pressure air 136” performing such a function.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-19 is/are rejected under U.S.C. 112(b).
	The following indicate the issues in Claims 1-15 with their counterparts in Claims 16-19:
The term “an airbag pad” in Claim 1 Line 5 is unclear and therefore renders the claim indefinite.  It is unclear how this “an airbag pad” is different from “an airbag pad” established in Claim 1 Line 1.  As such, it is further unclear which “airbag pad” (in Line 1 or Line 5) the rest of the recitations of “said airbag pad” or “the airbag pad” is referring to.
The term “airbag” in Claim 16 Line 5 is unclear and therefore renders the claim indefinite.  It is unclear how this “airbag” structurally relates to “airbag pad” established in Claim 16 Line 1 especially as the original disclosure provides no further disclosure relating to “airbag” other than [6] and [16] which was expounded upon in the 112(a) rejection.  Even if “airbag” is synonymous with “airbag pad,” it is unclear then what the difference is between “airbag” and “airbag pad” in Claim 16.
The term “an airbag pad” in Claim 18 Line 3 is unclear and therefore renders the claim indefinite.  It is unclear how this “an airbag pad” is different from “an airbag pad” established in Claim 18 Line 1.  As such, it is further unclear which “airbag pad” (in Line 3 or Line 1) the rest of the recitations of “said airbag pad” or “the airbag pad” is referring to, especially furthermore as Claim 1 which Claim 18 incorporates has a similar issue.
	The term “plastic-type material covering of said front-surface” in Claim 2 is unclear and therefore renders the claim indefinite.  Especially in light of the drawing objections, it is unclear whether the covering is a separate structure from the front-surface or merely that the front-surface is made from plastic-type material which covers the front-surface.
	The term “plastic-type material covering of said front-surface” in Claim 16 is unclear and therefore renders the claim indefinite.  Especially in light of the drawing objections, it is unclear whether the covering is a separate structure from the front-surface or merely that the front-surface is made from plastic-type material which covers the front-surface.
The term “synthetic-type covering on said back-surface” in Claim 3 is unclear and therefore renders the claim indefinite.  Especially in light of the drawing objections, it is unclear whether the covering is a separate structure from the back-surface or merely that the back-surface is made from synthetic-type material which covers the back-surface. It is further unclear whether this recitation is reciting a different structure than what is potentially its counterpart in Claim 16, and therefore what structure or non-structure this recitation entails.
The term “synthetic-type covering of said back-surface” in Claim 16 is unclear and therefore renders the claim indefinite.  Especially in light of the drawing objections, it is unclear whether the covering is a separate structure from the back-surface or merely that the back-surface is made from synthetic-type material which covers the back-surface.  It is further unclear whether this recitation is reciting a different structure than what is potentially its counterpart in Claim 3, and therefore what structure or non-structure this recitation entails.
The term “second layer” in Claim 4 renders the claim indefinite as no “first layer” has been established either in Claim 4 or the claims on which Claim 4 depends.
	The term “second layer” in Claim 16 renders the claim indefinite as no “first layer” has been established in Claim 16 before the recitation of this term.
Furthermore then, the term “synthetic-type second layer on said front-surface” in Claim 4 is unclear and therefore renders the claim indefinite.  Especially in light of the various related drawing objections and 112(a) rejections, it is unclear how this second layer relates to rest of the disclosure, such as the plastic-type material covering of said front-surface.
Furthermore then, the term “synthetic-type second layer against said front-surface” in Claim 16 is unclear and therefore renders the claim indefinite.  Especially in light of the various related drawing objections and 112(a) rejections, it is unclear how this second layer relates to the plastic-type material covering of said front-surface.
The term “fabric of said airbag pad” in Claim 5 is unclear and therefore renders the claim indefinite.  Especially in light of the drawing objections, it is unclear the relationship between “fabric of the airbag pad” and other elements of the invention, such as “synthetic-type covering” and “plastic-type material covering”, “synthetic-type second layer”, “front-surface”, “back-surface”.
Similarly, the term “fabric of said airbag pad” in Claim 16 is unclear and therefore renders the claim indefinite.  Especially in light of the drawing objections, it is unclear the relationship between “fabric of the airbag pad” and other elements of the invention, such as “synthetic-type covering” and “plastic-type material covering”, “synthetic-type second layer”, “front-surface”, “back-surface.”
	The preamble “The airbag pad for sports clothing and equipment system” of Claim 10 is unclear and therefore renders the claim indefinite.  Especially in light of the following 112(d) rejection, it is unclear whether Claim 10 is now trying to claim a combination comprising the airbag pad.  As similarly aforementioned during prosecution, the relationship between the airbag pad, sports clothing, equipment, assembly, system, helmet, jockstrap, shin guard, knee pad, elbow pad, and wrist guard are unclear with one another.  Even if all the other preambles are changed so that Claim 10 preamble is correct, as Claim 10 stands, it is unclear whether the preamble should be interpreted “equipment system and airbag pad, wherein the airbag pad is for sports clothing”, where helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are equipment, where airbag pad and any one of the equipment together constitute a combination of a system, or some other interpretation.  
The preamble “The airbag pad for sports clothing and equipment system” of Claim 14 is unclear and therefore renders the claim indefinite.  Especially in light of the following 112(d) rejection, it is unclear whether Claim 14 is now trying to claim a combination comprising the airbag pad.  As similarly aforementioned during prosecution, the relationship between the airbag pad, sports clothing, equipment, assembly, system, helmet, jockstrap, shin guard, knee pad, elbow pad, and wrist guard are unclear with one another.  Even if all the other preambles are changed so that Claim 14 preamble is correct, as Claim 14 stands, it is unclear whether the preamble should be interpreted “equipment system and airbag pad, wherein the airbag pad is for sports clothing”, or some other interpretation--even so, it is unclear what the relationship is between the airbag pad and the other elements recited in the preamble.
	The term “airbag pad is constructed to be positioned adjacent to one of a helmet, a jockstrap, a shin guard, a knee pad, an elbow pad or a wrist guard” in Claim 10 is unclear and therefore renders the claim indefinite.  Even though, as best understood, the helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are functional and intended use, this recitation is indefinite as no structure has been specifically defined for the airbag pad or the functional elements; as such, it is unclear what the metes and bounds are of the specific structure of the airbag pad that would meet “constructed to be positioned”.  Even if the helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are positively claimed, the disclosure does not specify the structure of such elements nor of the airbag pad that would define the metes and bounds of structures meeting this recitation.
Similarly, the term “airbag pad has a contour configured to match any one of said helmet, jockstrap, shin guard, knee pad, elbow pad and or wrist guard where said airbag bag as positioned” in Claim 10 is unclear and therefore renders the claim indefinite.  Even though, as best understood, the helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are functional and intended use, this recitation is indefinite as no structure has been specifically defined for the airbag pad or the functional elements; as such, it is unclear what the metes and bounds are of the specific structure of the airbag pad that would meet “contour configured to match”.  Even if the helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are positively claimed, the disclosure does not specify the structure of such elements nor of the airbag pad that would define the metes and bounds of structures meeting this recitation.
Similarly, the term “airbag pad comprises a soft, flexible contour to match that of said sports clothing and equipment system” in Claim 11 is unclear and therefore renders the claim indefinite.  Even though, as best understood, the helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are functional and intended use, this recitation is indefinite as no structure has been specifically defined for the airbag pad or the functional elements; as such, it is unclear what the metes and bounds are of the specific structure of the airbag pad that would meet “contour to match”.  Even if the helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are positively claimed, the disclosure does not specify the structure of such elements nor of the airbag pad that would define the metes and bounds of structures meeting this recitation.
Furthermore, Claim 11 recites the limitation "said sports clothing and equipment system" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
As such, the term “The airbag pad of claim 1 wherein said airbag pad comprises a soft flexible contour to match that of said sports clothing and equipment system” in Claim 11 is unclear and therefore renders the claim indefinite.  It is unclear whether Claim 11 is now trying to claim a combination comprising the airbag pad.  Herein, it seems the combination would comprise the airbag pad and sports clothing and equipment system.  As similarly aforementioned during prosecution, the relationship between the airbag pad, sports clothing, equipment, assembly, system, helmet, jockstrap, shin guard, knee pad, elbow pad, and wrist guard are unclear with one another.  Even if all preambles are changed so to claim a combination, as Claim 11 stands, it is unclear what the structural relationship is between the airbag pad and sports clothing and equipment system.  Since the claims seem directed to only the airbag pad, examiner at least suggests Claim 11 to recite “contour configured to match”.
Similarly, “airbag pad comprises a flexible contour to match” in Claim 12 is unclear and therefore renders the claim indefinite.  Even though, as best understood, the term “equipment” is functional and intended use, this recitation is indefinite as no structure has been specifically defined for the airbag pad or the functional elements; as such, it is unclear what the metes and bounds are of the specific structure of the airbag pad that would meet “contour to match”.  Even if the term “equipment” is positively claimed, the disclosure does not specify the structure of such elements nor of the airbag pad that would define the metes and bounds of structures meeting this recitation.
Similarly, the term “The airbag pad of claim 1 wherein said airbag pad comprises a flexible contour to match that of equipment” in Claim 12 is unclear and therefore renders the claim indefinite.  It is unclear whether Claim 12 is now trying to claim a combination comprising the airbag pad.  Herein, it seems the combination would comprise the airbag pad and equipment.  As similarly aforementioned during prosecution, the relationship between the airbag pad, sports clothing, equipment, assembly, system, helmet, jockstrap, shin guard, knee pad, elbow pad, and wrist guard are unclear with one another.  Even if all preambles are changed so to claim a combination, as Claim 12 stands, it is unclear what the structural relationship is between the airbag pad and equipment.  Since the claims seem directed to only the airbag pad, examiner at least suggests Claim 12 to recite “contour configured to match”.
Similarly, the term “airbag pad comprises a contour to match one of a helmet, a jockstrap, a shin guard, a knee pad, an elbow pad or a wrist guard” in Claim 16 Lines 34-35 is unclear and therefore renders the claim indefinite.  Even though, as best understood, the helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are functional and intended use, this recitation is indefinite as no structure has been specifically defined for the airbag pad or the functional elements; as such, it is unclear what the metes and bounds are of the specific structure of the airbag pad that would meet “contour to match”.  Even if the helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are positively claimed, the disclosure does not specify the structure of such elements nor of the airbag pad that would define the metes and bounds of structures meeting this recitation.
Claim 15 recites the limitation "said force" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the wearer" in Line 31.  There is insufficient antecedent basis for this limitation in the claim.
The term “comprises” in Claim 16 Lines 19, 21, 22, 24, 26, 28, 32, and 34 is indefinite in light of the transitional phrase of Claim 16 and therefore renders the claim indefinite.  As Claim 16’s transitional phrase establishes that Claim 16 (its body and dependents) are “consisting of” claims, Claim 16 cannot then recite “comprises” but must recite “consisting of” or other non-broadening language.  See MPEP 2111.03 for further guidance.
Similarly, the term “further comprising” in Claim 17 is indefinite in light of at least its dependency on Claim 16 which therefore renders Claim 17 indefinite.  As Claim 16 established that it and its dependents are “consisting of” claims, Claim 17 cannot recite “further comprising.”  See MPEP 2111.03 for further guidance.
Similarly as aforementioned, the term “airbag pad of Claim 16, further comprising set of instructions; and wherein said airbag pad is arranged as a set or a kit” in Claim 17 is improper and therefore renders the claim indefinite. See MPEP 2111.03 where dependent claims on a “consisting of” claim cannot add further elements.  Any dependent claim can, for example, start with “wherein” and expound further on a previously claimed element’s material, shape, and/or function, but cannot add further structural elements.  
Similarly as aforementioned, the term “airbag pad of Claim 16, further comprising set of instructions; and wherein said airbag pad is arranged as a set or a kit” in Claim 17 is unclear and therefore renders the claim indefinite. It is unclear whether Claim 16 is now trying to claim a combination (specifically, set or kit) consisting of instructions and airbag pad.  Even if the preamble were changed to claim the combination set or kit, as Claim 17 stands, confirmation is needed that the definition of “set or kit” is specifically “instructions and airbag pad” and no other elements, especially as specification [21] indicates “airbag pad…may be arranged as a set or as a kit.  In particular, the airbag pad…may further include a set of instructions” which seems to indicate as such.   
Claim 19 recites the limitation "the person or equipment" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claim 18 nor Claim 1 which is incorporated in Claim 18 provide antecedent basis for either of the terms.  As currently best understood, examiner may suggest indicating in Claim 18 that such “donning” is specifically related to “person” or “equipment” in order to provide antecedent basis.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 10, 14, and 17 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically: 
Claims 10 and 14 cite a different preamble from the claims upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Applicant is suggested to amend the preamble of each of Claims 10 and 14 to recite “The airbag pad” as one potential remedy.
Furthermore, Claim 17 uses the transitional phrase “further comprising” which does not further limit from the Claim 16 transitional phrase of “consisting of,” on which Claim 17 depends.
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claims 1-19 will be interpreted as only claiming the airbag pad positively
Claim 1 Line 1 “airbag pad” and Line 5 “airbag pad” will be considered redundant and referring to the same
Similarly, Claim 16 Line 5 “airbag” will be considered synonymously with “airbag pad”; furthermore then, Claim 16 Line 1 “airbag pad” and Line 5 “airbag” will be considered redundant and referring to the same
Claims 10 and 14 preamble will be interpreted as “The airbag pad”, where all the other sports clothing, equipment system, helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are recited functionally and are only intended use
Similarly, Claim 16 recitations of sports clothing, equipment system, helmet, jockstrap, shin guard, knee pad, elbow pad, wrist guard are recited functionally and are only intended use
Claim 3 and similar counterpart in Claim 16 will be interpreted that “on” is synonymous with “of”, and therefore that the back-surface is comprised of a synthetic-type material that covers at least a portion of the back-surface
Claim 4 and similar counterpart in Claim 16 will be interpreted as though dependent on recitations in Claim 2, where “plastic-type material covering of said front-surface” (interpreted to be front-surface comprises a plastic-type material that covers at least a portion of the front-surface) is interpreted to be a first layer, where Claim 4 and similar counterpart in Claim 16 “synthetic-type second layer” is a layer that covers at least a portion of the first layer, regardless of whether utilizing “on” or “against”
Claim 11 “soft” will be considered as met as long as “flexible” is met
Claim 15 is interpreted as depending on Claim 14 for antecedent basis
In general, Examiner further notes that future restriction of the claims may be merited as necessitated by amendments to Claims 1, 16, 18, and/or their dependents.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US Publication 2013/0152285), herein Sutton, in view of Ferrara (US Publication 2007/0190293).
Regarding Claim 1, Sutton teaches an airbag pad for sports (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; examiner notes that although recitations may be directed to a different embodiment, such as Figs. 11a-11b, it is understood that Fig. 15 having the same numerals and concepts as recited for the other embodiments, such as Figs. 11a-11b, as applicable, would also have the recitations apply to Fig. 15; examiner notes that Fig. 15 is the main embodiment unless otherwise noted; as such, however, see Fig. 15; [0063] "protective padding 10 may be utilized by itself for protecting an individual or in combination with a shield 80"; Sutton teaches the airbag pad which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being used for sports, especially as Sutton indicates [0004] “present invention relates generally to personal protective equipment”; [0011] “invention generally relates to personal protective equipment which includes protective padding”; and [0007] “personal protective equipment is utilized to protect individuals…in…sports”) comprising
an airbag pad (see aforementioned) having:
a front-surface (see Fig. 15; [0052] "protective padding 10 is comprised of a first membrane 60 connected to a second membrane 62 forming a plurality of compartments 30", where front-surface is membrane 62)
a back-surface (see Fig. 15; [0052] "protective padding 10 is comprised of a first membrane 60 connected to a second membrane 62 forming a plurality of compartments 30", where front-surface is membrane 60); and
an inner-volume air compression pocket permanently filled and sealed during manufacture (see Fig. 15; [0052] "protective padding 10 is comprised of a first membrane 60 connected to a second membrane 62 forming a plurality of compartments 30"; the recitations “permanently filled and sealed during manufacture” is being treated as a product-by-process limitation. Therefore, even if “Sutton’s manufacturing method” results in different structural characteristics of the end product than other methods, it still would have been prima facie obvious at the time the invention was made to use the manufacturing method in the Sutton reference as claimed since such a seal process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art; furthermore, even if such a recitation were amended such that it was not product-by-process, examiner notes that Sutton teaches such a recitation in [0057] “the inlet port 50 is fluidly connected to one or more of the plurality of compartments 30 thereby allowing filling of the compartments 30 with the pressurized gas (e.g. air, helium, air plus helium).  After the protective padding 10 is filled with the gas so the compartments 30 are at a desired level of firmness, the inlet port 50 is sealed to prevent the escape of the gas"; furthermore, Sutton teaches the inner-volume pocket which meets the structural limitations in the claims and performs the functions as recited such as being capable of being used for air, as shown in [0057], and for compression, especially in light of aforementioned intended use in [0004] and [0007]),
wherein said inner-volume air compression pocket of said airbag pad is suitable for use in injury prevention (Sutton teaches the airbag pad which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being suitable for injury prevention, especially as Sutton teaches [0004] “present invention relates generally to personal protective equipment”; [0011] “invention generally relates to personal protective equipment which includes protective padding”; and [0007] “personal protective equipment is utilized to protect individuals from bodily injury”).

Sutton at least suggests and (the inner-volume air compression pocket) is at around 90% capacity imparting a deflection effect in use ([0057] “the inlet port 50 is fluidly connected to one or more of the plurality of compartments 30 thereby allowing filling of the compartments 30 with the pressurized gas (e.g. air, helium, air plus helium).  After the protective padding 10 is filled with the gas so the compartments 30 are at a desired level of firmness, the inlet port 50 is sealed to prevent the escape of the gas"; Sutton discloses the filled pocket in [0057] in which meets the structural limitations in the claims and performs the functions as recited such as being capable of imparting a deflection effect in use, especially in view of Newton’s 3rd Law).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutton’s inner-volume air compression pocket, if necessary, to be at around 90% capacity as recited as one of ordinary skill in the art would understand that such a range could be a desired level of firmness as taught by Sutton, depending on intended use ([0007]). 

Furthermore, Ferrara also at least suggests and (the inner-volume air compression pocket) is at around 90% capacity imparting a deflection effect in use (abstract "protective structure for protecting a body from impact"; "[0077] "given the compressibility of air, if an initial resistive mechanism is not incorporated in the cell, it will compress too rapidly…if the cell is sealed and pressurized, it may become too stiff and not yield enough to manage energy properly, and may again create an undesirable bouncing effect").
As such, Sutton discloses the general conditions of the claimed invention except for the express disclosure of at around 90% capacity.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill to at around 90% capacity, since the claimed range is merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, especially based on intended use, such as how much flexibility or deflection is desired, especially in light of Ferrara.
As such, it would have been even more obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutton, if necessary, especially in light of Ferrara, to be at around 90% capacity as Ferrara shows even more so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at around 90% capacity would be an obvious range as aforementioned in order to avoid compressing too rapidly and yet also preventing too much stiffness based on intended use.
Regarding Claim 2, modified Sutton teaches all the claimed limitations as discussed above in Claim 1.
Sutton further teaches wherein said airbag pad comprises a plastic-type material covering of said front-surface ([0044] "first membrane 60 and the second membrane 62 are comprised of a plastic material").
Regarding Claim 3, modified Sutton teaches all the claimed limitations as discussed above in Claim 1.
Sutton further teaches wherein said airbag pad comprises a synthetic-type covering on said back-surface ([0044] "first membrane 60 and the second membrane 62 are comprised of a plastic material", where it is known in the art that plastic is synthetic).
Regarding Claim 4, modified Sutton teaches all the claimed limitations as discussed above in Claim 2.
Sutton further teaches wherein said airbag pad comprises a synthetic-type second layer (80) on said front-surface (see Figs. 12B; 16 [0063] "protective padding 10 may be utilized by itself for protecting an individual or in combination with a shield 80"; [0064] "shield may be…plastic", where it is known in the art that plastic is synthetic; as further evidence for on-- [0065] "shield 80 may be attached to the protective padding 10").
Regarding Claim 5, modified Sutton teaches all the claimed limitations as discussed above in Claim 1.
Sutton further teaches wherein said airbag pad is configured to contain pressurized air captured within fabric of said airbag pad (as for fabric--[0045] “protective padding 10 may be coated or covered fully or partially with a cut resistant material such as para-aramid synthetic fiber”, where fiber indicates fabric”; Sutton teaches the fabric airbag pad which meets the structural limitations in the claims and performs the functions as recited such as being capable of containing pressurized air within, especially in light of [0044] “protective padding 10 is comprised of a material impermeable to gas (e.g. air, helium, etc)” and [0057] The inlet port 50 is fluidly connected to one or more of the plurality of compartments 30 thereby allowing filling of the compartments 30 with the  pressurized gas (e.g. air, helium, air plus helium)).
Regarding Claim 9, modified Sutton teaches all the claimed limitations as discussed above in Claim 1.
Sutton further teaches wherein said airbag pad comprises said inner-volume air compression pocket to protect from impact injury (Sutton teaches the airbag pad which meets the structural limitations in the claims and performs the functions as recited such as being capable of protecting from impact injury, especially in light of [0004] “present invention relates generally to personal protective equipment…for effectively protecting a person from injury”; [0011] “invention generally relates to personal protective equipment which includes protective padding”; and [0007] “purpose of personal protective equipment is to protect the body of the individual from blunt impacts”).
Regarding Claim 10, modified Sutton teaches all the claimed limitations as discussed above in Claim 1.
Sutton further teaches wherein said airbag pad is constructed to be positioned adjacent to one of a helmet, a jockstrap, a shin guard, a knee pad, an elbow pad or a wrist guard and has a contour configured to match any one of said helmet, jockstrap, shin guard, knee pad, elbow pad and/or wrist guard where said airbag pad is positioned (where the existence of the airbag pad indicates some contour; Sutton teaches the airbag pad with contour which meets the structural limitations in the claims and performs the functions as recited such as being capable of being positioned adjacent one of the elements recited and having its contour match, especially in light of [0004] “present invention relates generally to personal protective equipment…for effectively protecting a person from injury”; [0011] “invention generally relates to personal protective equipment which includes protective padding” and [0007] “personal protective equipment include helmets…knee pads…elbow pads…shin pads…wrist guard”, especially as is further known in the art such as in extrinsic evidence Lyden USPN 6681403).
Regarding Claim 11, modified Sutton teaches all the claimed limitations as discussed above in Claim 1.
Sutton further teaches wherein said airbag pad comprises a soft, flexible contour to match that of said sports clothing and equipment system (where the existence of the airbag pad indicates some contour; as for soft, flexible-- [0044] “protective padding 10 is flexible to allow for conforming to various shapes of the human body and to absorb the impact forces”; Sutton teaches the airbag pad with contour which meets the structural limitations in the claims and performs the functions as recited such as being capable of being matching other elements such as sports clothing and equipment system, especially in light of [0004] “present invention relates generally to personal protective equipment…for effectively protecting a person from injury”; [0011] “invention generally relates to personal protective equipment which includes protective padding” and [0007] “personal protective equipment include helmets…knee pads…elbow pads…shin pads…wrist guard”, especially as is further known in the art such as in extrinsic evidence Lyden USPN 6681403).
Regarding Claim 12, modified Sutton teaches all the claimed limitations as discussed above in Claim 1.
Sutton further teaches wherein said airbag pad comprises a flexible contour to match that of equipment (where the existence of the airbag pad indicates some contour; as for flexible-- [0044] “protective padding 10 is flexible to allow for conforming to various shapes of the human body and to absorb the impact forces”; Sutton teaches the airbag pad with contour which meets the structural limitations in the claims and performs the functions as recited such as being capable of being matching other elements such as equipment, especially in light of [0004] “present invention relates generally to personal protective equipment…for effectively protecting a person from injury”; [0011] “invention generally relates to personal protective equipment which includes protective padding” and [0007] “personal protective equipment include helmets…knee pads…elbow pads…shin pads…wrist guard”, especially as is further known in the art such as in extrinsic evidence Lyden USPN 6681403).
Regarding Claim 13, modified Sutton teaches all the claimed limitations as discussed above in Claim 4.
Sutton further teaches wherein said inner-volume air compression pocket is configured to envelop and contain pressurized air (similarly to the rejection of Claim 5, Sutton teaches the airbag pad which meets the structural limitations in the claims and performs the functions as recited such as being capable of enveloping and containing pressurized air within, especially in light of [0044] “protective padding 10 is comprised of a material impermeable to gas (e.g. air, helium, etc)” and [0057] The inlet port 50 is fluidly connected to one or more of the plurality of compartments 30 thereby allowing filling of the compartments 30 with the  pressurized gas (e.g. air, helium, air plus helium)).

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US Publication 2013/0152285), herein Sutton, in view of Ferrara (US Publication 2007/0190293), as applied to Claim(s) 1-5, 9-13 above, further in view of Krueger (US Publication 2014/0173812).
Regarding Claim 6, modified Sutton teaches all the claimed limitations as discussed above in Claim 1.
Sutton further seems to teach wherein said airbag pad comprises said inner-volume air compression pocket to absorb external forces (Sutton teaches the pocket as recited which meets the structural limitations in the claims and performs the functions as recited such as being capable of absorbing external forces, especially in light of the intended use recitations in [0004] and [0007] for preventing injury, where it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that air-filled pockets can absorb external forces).

As further evidence, Krueger teaches wherein said airbag pad (110) comprises said inner-volume air compression pocket to absorb external forces (see Figs. 9 and 11; [0104] "a shock-absorbing device 110" where, as best understood, 110 is represented by 10; [0086] "compressed air can be fed into the chamber", where chamber is the pocket and where shock-absorbing indicates absorbing external forces).
Again, as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sutton at least suggests if not teaches the recitation especially in light of Krueger showing that Sutton meets the recitation as is known in the art.
Regarding Claim 8, modified Sutton teaches all the claimed limitations as discussed above in Claim 1.
Sutton seems to teach wherein said inner-volume air compression pocket provides impact cushioning for a wearer of said airbag pad (Sutton teaches the pocket as recited which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing impact cushioning when worn, especially in light of the intended use recitations in [0004] and [0007] for preventing injury, where it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that air-filled pockets can provide impact cushioning functionality).

As further evidence, Krueger teaches wherein said inner-volume air compression pocket provides impact cushioning for a wearer of said airbag pad (see Figs. 9 and 11; [0104] "a shock-absorbing device 110" where, as best understood, 110 is represented by 10; [0086] "compressed air can be fed into the chamber", where pocket is the chamber and where shock-absorbing indicates impact cushioning).
Again, as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sutton at least suggests if not teaches the recitation especially in light of Krueger showing that Sutton meets the recitation as is known in the art.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US Publication 2013/0152285), herein Sutton, in view of Ferrara (US Publication 2007/0190293), as applied to Claim(s) 1-5, 9-13 above, further in view of Ronco (US Publication 2018/0132548).
Regarding Claim 7, modified Sutton teaches all the claimed limitations as discussed above in Claim 1.
Sutton does not explicitly teach wherein said inner-volume air compression pocket comprises a sensor system of said airbag pad.

However, Sutton does teach the airbag pad comprises fiber and therefore fabric (see aforementioned rejection of Claim 5).

Ronco teaches wherein said inner-volume air compression pocket comprises a sensor system of said airbag pad ([0001] “presenting disclosure relates to…airbag, for protecting a…user”; [0012] “present disclosure…is a knitted body”; [0023] "thanks to the fact that the knitted body is worked with a knitting machine, even the possibility of weaving or knitting electric cables for inner sensors…inserted inside the knitted body, can be provided").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutton with Ronco’s sensor system in order to manage the protection device for intended use ([0022]) especially as it would have been within the skill of one of ordinary skill in the art that fiber fabrics can be knitted.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US Publication 2013/0152285), herein Sutton, in view of Ferrara (US Publication 2007/0190293), as applied to Claim(s) 1-5, 9-13 above, further in view of Kelly et al (USPN 8863320), herein Kelly.
Regarding Claim 14, modified Sutton teaches all the claimed limitations as discussed above in Claim 13.
Sutton seems to teach wherein said inner-volume air compression pocket is able to absorb in-coming shock and disperse force (similarly to the rejection of Claim 6, Sutton teaches the pocket as recited which meets the structural limitations in the claims and performs the functions as recited such as being capable of absorbing in-coming shock and dispersing force, especially in light of the intended use recitations in [0004] and [0007] for preventing injury, where it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that air-filled pockets can absorb shock and disperse force).

As further evidence, Kelly teaches where air absorbs in-coming shock and disperse force (Col. 5 Lines 48-49 "pressure of the air within the interior volume can increase, thereby absorbing energy from the impact").
Again, as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sutton at least suggests if not teaches the recitation especially in light of Kelly showing that Sutton meets the recitation as is known in the art.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US Publication 2013/0152285), herein Sutton, in view of Ferrara (US Publication 2007/0190293), and Kelly et al (USPN 8863320), herein Kelly, as applied to Claim(s) 14 above, further in view of Collier et al (USPN 7448522), herein Collier.
Regarding Claim 15, modified Sutton teaches all the claimed limitations as discussed above in Claim 14.
Sutton seems to teach wherein said inner-volume air compression pocket is able to disperse said force outwardly from a point of impact (similarly to rejections of Claim 14, Sutton teaches the pocket as recited which meets the structural limitations in the claims and performs the functions as recited such as being capable of dispersing force outwardly from the point of impact, especially in light of the intended use recitations in [0004] and [0007] for preventing injury, where it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that air-filled pockets can disperse outwardly from the point of impact).

As further evidence, Collier teaches dispersing force outwardly from a point of impact (Col. 5 Lines 65-67 "as chamber 12 is compressed, it advantageously distributes the load…primarily outwardly toward...chamber 16, 18").
Again, as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sutton at least suggests if not teaches the recitation especially in light of Kelly and Collier showing that Sutton meets the recitation as is known in the art.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US Publication 2013/0152285), herein Sutton, in view of Ferrara (US Publication 2007/0190293), Krueger (US Publication 2014/0173812), Kelly et al (USPN 8863320), herein Kelly, Collier et al (USPN 7448522), herein Collier, and Ronco (US Publication 2018/0132548).
Regarding Claim 16, Sutton teaches an airbag pad (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; examiner notes that although recitations may be directed to a different embodiment, such as Figs. 11a-11b, it is understood that Fig. 15 having the same numerals and concepts as recited for the other embodiments, such as Figs. 11a-11b, as applicable, would also have the recitations apply to Fig. 15; examiner notes that Fig. 15 is the main embodiment unless otherwise noted; as such, however, see Fig. 15; [0063] "protective padding 10 may be utilized by itself for protecting an individual or in combination with a shield 80") consisting of:
an airbag (see aforementioned) having:
a front-surface (see Fig. 15; [0052] "protective padding 10 is comprised of a first membrane 60 connected to a second membrane 62 forming a plurality of compartments 30", where front-surface is membrane 62)
a back-surface (see Fig. 15; [0052] "protective padding 10 is comprised of a first membrane 60 connected to a second membrane 62 forming a plurality of compartments 30", where front-surface is membrane 60); and
an inner-volume air compression pocket permanently filled and sealed during manufacture (see Fig. 15; [0052] "protective padding 10 is comprised of a first membrane 60 connected to a second membrane 62 forming a plurality of compartments 30"; the recitations “permanently filled and sealed during manufacture” is being treated as a product-by-process limitation. Therefore, even if “Sutton’s manufacturing method” results in different structural characteristics of the end product than other methods, it still would have been prima facie obvious at the time the invention was made to use the manufacturing method in the Sutton reference as claimed since such a seal process is a well-known technique in the art. It is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process. That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985). A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art; furthermore, even if such a recitation were amended such that it was not product-by-process, examiner notes that Sutton teaches such a recitation in [0057] “the inlet port 50 is fluidly connected to one or more of the plurality of compartments 30 thereby allowing filling of the compartments 30 with the pressurized gas (e.g. air, helium, air plus helium).  After the protective padding 10 is filled with the gas so the compartments 30 are at a desired level of firmness, the inlet port 50 is sealed to prevent the escape of the gas"; furthermore, Sutton teaches the inner-volume pocket which meets the structural limitations in the claims and performs the functions as recited such as being capable of being used for air, as shown in [0057], and for compression, especially in light of aforementioned intended use in [0004] and [0007]),
wherein said airbag pad contains said inner-volume air compression pocket of said airbag pad  suitable for use in injury prevention (Sutton teaches the airbag pad which meets the structural limitations in the claims and performs the functions as recited such as being capable of  being suitable for injury prevention, especially as Sutton teaches [0004] “present invention relates generally to personal protective equipment”; [0011] “invention generally relates to personal protective equipment which includes protective padding”; and [0007] “personal protective equipment is utilized to protect individuals from bodily injury”);
wherein said airbag pad comprises a plastic-type material covering of said front-surface ([0044] "first membrane 60 and the second membrane 62 are comprised of a plastic material");
wherein said airbag pad comprises a synthetic-type covering of said back-surface ([0044] "first membrane 60 and the second membrane 62 are comprised of a plastic material", where it is known in the art that plastic is synthetic);
wherein said airbag pad comprises a synthetic-type second layer (80) against said front-surface (see Figs. 12B; 16 [0063] "protective padding 10 may be utilized by itself for protecting an individual or in combination with a shield 80"; [0064] "shield may be…plastic", where it is known in the art that plastic is synthetic; as further evidence for on-- [0065] "shield 80 may be attached to the protective padding 10");
wherein said airbag pad comprises pressurized air captured within fabric of said airbag pad (as for fabric--[0045] “protective padding 10 may be coated or covered fully or partially with a cut resistant material such as para-aramid synthetic fiber”, where fiber indicates fabric”; Sutton teaches the fabric airbag pad which meets the structural limitations in the claims and performs the functions as recited such as being capable of containing pressurized air within, especially in light of [0044] “protective padding 10 is comprised of a material impermeable to gas (e.g. air, helium, etc)” and [0057] The inlet port 50 is fluidly connected to one or more of the plurality of compartments 30 thereby allowing filling of the compartments 30 with the  pressurized gas (e.g. air, helium, air plus helium));
wherein said airbag pad comprises said inner-volume air compression pocket to protect from impact injury (Sutton teaches the airbag pad which meets the structural limitations in the claims and performs the functions as recited such as being capable of protecting from impact injury, especially in light of [0004] “present invention relates generally to personal protective equipment…for effectively protecting a person from injury”; [0011] “invention generally relates to personal protective equipment which includes protective padding”; and [0007] “purpose of personal protective equipment is to protect the body of the individual from blunt impacts”);
wherein said airbag pad comprises a contour to match one of a helmet, a jockstrap, a shin guard, a knee pad, an elbow pad or a wrist guard equipment system (where the existence of the airbag pad indicates some contour; Sutton teaches the airbag pad with contour which meets the structural limitations in the claims and performs the functions as recited such as being capable of being matching other elements such as recited, especially in light of [0004] “present invention relates generally to personal protective equipment…for effectively protecting a person from injury”; [0011] “invention generally relates to personal protective equipment which includes protective padding” and [0007] “personal protective equipment include helmets…knee pads…elbow pads…shin pads…wrist guard”, especially as is further known in the art such as in extrinsic evidence Lyden USPN 6681403).

Sutton at least suggests and (the inner-volume air compression pocket) is at around 90% capacity imparting a deflection effect in use ([0057] “the inlet port 50 is fluidly connected to one or more of the plurality of compartments 30 thereby allowing filling of the compartments 30 with the pressurized gas (e.g. air, helium, air plus helium).  After the protective padding 10 is filled with the gas so the compartments 30 are at a desired level of firmness, the inlet port 50 is sealed to prevent the escape of the gas"; Sutton discloses the filled pocket in [0057] in which meets the structural limitations in the claims and performs the functions as recited such as being capable of imparting a deflection effect in use, especially in view of Newton’s 3rd Law).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutton’s inner-volume air compression pocket, if necessary, to be at around 90% capacity as recited as one of ordinary skill in the art would understand that such a range could be a desired level of firmness as taught by Sutton, depending on intended use ([0007]). 

Furthermore, Ferrara also at least suggests and (the inner-volume air compression pocket) is at around 90% capacity imparting a deflection effect in use (abstract "protective structure for protecting a body from impact"; "[0077] "given the compressibility of air, if an initial resistive mechanism is not incorporated in the cell, it will compress too rapidly…if the cell is sealed and pressurized, it may become too stiff and not yield enough to manage energy properly, and may again create an undesirable bouncing effect").
As such, Sutton discloses the general conditions of the claimed invention except for the express disclosure of at around 90% capacity.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fill to at around 90% capacity, since the claimed range is merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, especially based on intended use, such as how much flexibility or deflection is desired, especially in light of Ferrara.
As such, it would have been even more obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutton, if necessary, especially in light of Ferrara, to be at around 90% capacity as Ferrara shows even more so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at around 90% capacity would be an obvious range as aforementioned in order to avoid compressing too rapidly and yet also preventing too much stiffness based on intended use.

Sutton further seems to teach wherein said airbag pad comprises said inner-volume air compression pocket to absorb external forces (Sutton teaches the pocket as recited which meets the structural limitations in the claims and performs the functions as recited such as being capable of absorbing external forces, especially in light of the intended use recitations in [0004] and [0007] for preventing injury, where it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that air-filled pockets can absorb external forces),
wherein said inner-volume air compression pocket provides impact cushioning for the wearer of said airbag pad (Sutton teaches the pocket as recited which meets the structural limitations in the claims and performs the functions as recited such as being capable of providing impact cushioning when worn, especially in light of the intended use recitations in [0004] and [0007] for preventing injury, where it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that air-filled pockets can provide impact cushioning functionality).

As further evidence, Krueger teaches wherein said airbag pad (110) comprises said inner-volume air compression pocket to absorb external forces (see Figs. 9 and 11; [0104] "a shock-absorbing device 110" where, as best understood, 110 is represented by 10; [0086] "compressed air can be fed into the chamber", where chamber is the pocket and where shock-absorbing indicates absorbing external forces),
wherein said inner-volume air compression pocket provides impact cushioning for a wearer of said airbag pad (see Figs. 9 and 11; [0104] "a shock-absorbing device 110" where, as best understood, 110 is represented by 10; [0086] "compressed air can be fed into the chamber", where pocket is the chamber and where shock-absorbing indicates impact cushioning).

Again, as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sutton at least suggests if not teaches the recitation especially in light of Krueger showing that Sutton meets the recitation as is known in the art.

Furthermore, Sutton seems to teach wherein said pressurized air is able to absorb in-coming shock and disperse force (similarly to the rejection of Claim 6, Sutton teaches the inner-volume air compression pocket as having pressurized air which meets the structural limitations in the claims and performs the functions as recited such as being capable of absorbing in-coming shock and dispersing force, especially in light of the intended use recitations in [0004] and [0007] for preventing injury, where it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that air-filled pockets can absorb shock and disperse force).

As further evidence, Kelly teaches where pressurized air absorbs in-coming shock and disperse force (Col. 5 Lines 48-49 "pressure of the air within the interior volume can increase, thereby absorbing energy from the impact").
Again, as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sutton at least suggests if not teaches the recitation especially in light of Kelly showing that Sutton meets the recitation as is known in the art.

Sutton further seems to teach wherein said pressurized air is able to disperse said force outwardly from a point of impact (similarly to rejections of Claim 14, Sutton teaches the inner-volume air compression pocket with pressurized air which meets the structural limitations in the claims and performs the functions as recited such as being capable of dispersing force outwardly from the point of impact, especially in light of the intended use recitations in [0004] and [0007] for preventing injury, where it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that air-filled pockets can disperse outwardly from the point of impact, especially as Kelly already taught dispersing the force).

As further evidence, Collier teaches dispersing force outwardly from a point of impact (Col. 5 Lines 65-67 "as chamber 12 is compressed, it advantageously distributes the load…primarily outwardly toward...chamber 16, 18").
Again, as aforementioned, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sutton at least suggests if not teaches the recitation especially in light of Kelly and Collier showing that Sutton meets the recitation as is known in the art.


Sutton does not explicitly teach wherein said inner-volume air compression pocket comprises a sensor system of said airbag pad.

However, Sutton does teach the airbag pad comprises fiber and therefore fabric (see aforementioned rejection of Claim 5).

Ronco teaches wherein said inner-volume air compression pocket comprises a sensor system of said airbag pad ([0001] “presenting disclosure relates to…airbag, for protecting a…user”; [0012] “present disclosure…is a knitted body”; [0023] "thanks to the fact that the knitted body is worked with a knitting machine, even the possibility of weaving or knitting electric cables for inner sensors…inserted inside the knitted body, can be provided").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutton with Ronco’s sensor system in order to manage the protection device for intended use ([0022]) especially as it would have been within the skill of one of ordinary skill in the art that fiber fabrics can be knitted.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US Publication 2013/0152285), herein Sutton, in view of Ferrara (US Publication 2007/0190293), Krueger (US Publication 2014/0173812), Kelly et al (USPN 8863320), herein Kelly, Collier et al (USPN 7448522), herein Collier, and Ronco (US Publication 2018/0132548), as applied to Claim(s) 16 above, further in view of Anderson et al (USPN 8524338), herein Anderson.
Regarding Claim 17, modified Sutton teaches all the claimed limitations as discussed above in Claim 16.
Sutton does not explicitly teach further comprising set of instructions; 
and wherein said airbag pad is arranged as a set or a kit.
However, Sutton already established that the airbag pad is for impact.

Anderson teaches an element for impact further comprising set of instructions ("Fig. 2A…show shell 18 to rest on the head 20"; Col. 8 Lines 13-15 "present invention...includes a rigid outer shell 34 with an impact energy attenuation module 36"; Col. 10 Lines 62-65 "a range of the sizes of the impact energy attenuation module 36 may be included with the shell 34 with instructions for the user to fit the helmet without assistance").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sutton’s airbag pad to have a set of instructions as Anderson shows it is known in the art to do so such that a user would be able to utilize the invention without needing further assistance (Col. 10 Lines 62-65).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sutton modified by Anderson teaches and wherein said airbag pad is arranged as a set or a kit (where the existence of airbag pad with instructions constitutes a set or kit).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US Publication 2013/0152285), herein Sutton, in view of Ferrara (US Publication 2007/0190293).
Regarding Claim 18, Sutton teaches a method of use for an airbag pad (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; therefore, see the aforementioned rejection for Claim 1 for the airbag pad), the method comprising the steps of:
providing an airbag pad of claim 1 (see aforementioned rejection of Claim 1);
donning the airbag pad for use in a sporting competition as an event ([0004] “present invention relates generally to personal protective equipment”; [0011] “invention generally relates to personal protective equipment which includes protective padding”; and [0007] “personal protective equipment is utilized to protect individuals from bodily injury in various applications such as but not limited to sports, work, law enforcement and military events”, where utilization in such applications would indicate donning of the airbag pad, where any of such events can be considered sporting competition as an event, especially as [0066] indicates “individual…wears the protective padding 10”).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sutton et al (US Publication 2013/0152285), herein Sutton, in view of Ferrara (US Publication 2007/0190293), as applied to Claim(s) 18 above, further in view of Lyden (USPN 6681403).
Regarding Claim 19, modified Sutton teaches all the claimed limitations as discussed above in Claim 18.
Sutton at least seems to suggest adjusting as needed during the event (see Fig. 16; [0007] “protective equipment include…shin pads”; [0011] “invention generally relates to personal protective equipment which includes protective padding”; [0066] “protective padding 10…to insert into a receiver structure 14 (e.g. pocket, vest, etc.) during the manufacturing process…receiver structure 14 may be closed or otherwise secured to prevent the accidental removal or movement of the protective padding 10 within”, where such a recitation indicates that the receiver structure 14 does not necessarily have to be closed and therefore is capable of movement/adjustment, such as needed during the event, especially as [0044] “protective padding 10 is flexible to allow for conforming to various shapes of the human body”, where the protective padding 10 could be adjusted for better conforming, such as during an event); and
removing from the person or equipment when the event has ended (especially as [0066] indicates the possibility of removal, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sutton is not only capable of adjustment but removal according to [0066]).

As further evidence, Lyden also teaches a shin pad adjustment (see Fig. 51; Col. 26 Lines 15-16, 18, 21-23 “Fig. 51 is…view of a shin guard 20.26 having a superior guard 127…and also an inferior guard 128 portion…embodiment can also facilitate adjustment of the spacing and relative position between the superior guard 127 portion and inferior guard 128 portion”),
and removal (see Fig. 51; Col. 26 Lines 23-26 “superior guard 127 portion and inferior guard 128 portion …replacement of either portion of the shin guard 20.26”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lyden at least suggests the recitations as Lyden teaches adjustment in order for a better fit to the wearer (Col. 26 Lines 24-25) and removing certain equipment, and that it would have been obvious that such actions are capably done during or after the event.
Nevertheless, even if Lyden did not teach the specific limitations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Lyden at least suggests the recitations as Lyden, does illustrate the application of being used by a football player.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the football player would have the capability to adjust the airbag pads (as it is known in the art that helmets, knee pads, shin guards, etc can be moved around as sports equipment are not rigid in order to allow play), and that it is also known in the art that the equipment would be capable of removal after the football event was over for desired market use.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Sutton is capable of adjustment and removal especially in light of Lyden indicating as such during intended use such as sports.
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Nevertheless, for clarification--
Regarding applicant’s remarks on page 18 submitted 2/11/21 that 90% is critical, examiner respectfully disagrees.  First, applicant is not claiming 90%, applicant is claiming a range of “at around 90%.”  Furthermore, original disclosure did not indicate the criticality of such a range.  Additional reference Ferrara has been provided in this rejection in order to further show that such obviousness is further supported by what is known in the art.
Furthermore, in regards to “deflecting,” examiner notes that such language is functional, but that additional references have been consistently provided throughout in order to indicate such functionality is known in the art.  
Furthermore, examiner indicates that applicant’s use of the term “consisting of” to exclude other structures is unclear in light of other “comprises” and similar terms utilized.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Bainbridge et al (USPN 5920915), Ferrara (US Publication 2006/0059606), Morrow et al (USPN 6839910), Tutunaru (US Publication 2019/0014848), McBride (USPN 10427002), Pasterino et al (USPN 10398922), Rushe (USPN 8016690), Sato et al (USPN 8021283), and Monaci (USPN 7300698) directed to air capacity in an element and subsequent effect.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732